Citation Nr: 1218467	
Decision Date: 05/24/12    Archive Date: 06/07/12

DOCKET NO.  06-23 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability.

2.  Entitlement to service connection for a neck disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1968 to August 1992, including service in the Republic of Vietnam.  His awards and decorations include the Army Commendation Medal with "V" Device.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which, in relevant part, denied the benefits sought on appeal.

In July 2006, the Veteran additionally perfected an appeal with respect to the May 2005 denial of his claim of entitlement to service connection for depression.  Service connection for an anxiety disorder with depression was subsequently granted, however, in a June 2010 rating decision, satisfying his appeal with respect to that claim. 

The Veteran testified at a hearing before a Decision Review Officer (DRO) held at his local VA office in June 2009.  A transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required on his part.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Veteran contends that he has a current bilateral knee disability and a current neck disability that he incurred either during or as a result of his active service.  Specifically, he contends that he began experiencing problems with his knee while running during his active service and that he gradually began to experience chronic aching, popping, and cracking in both knees as a result of his service.  He additionally contends that he injured his neck during active service and that his current neck disability is etiologically related to that injury.

A review of the Veteran's service treatment records (STRs) reveals that he sought treatment for discomfort in the posterior portion of his right leg and knee in December 1975.  He reported an onset of discomfort one month prior to his consultation.  He was referred to the orthopedic clinic at that time.  A December 1975 radiographic report revealed that the Veteran believed that he had injured his right knee.  He was thought to have a ligament or a muscle strain.  Examination of his knee revealed no effusion, no crepitus, no giving way, no locking, and no deep pain on palpation.  He was observed to have a full range of motion and a negative McMurray's test.  He was noted to have an increased opacity in his x-ray in the distal femur proximal to the right medial femoral condyle.  The impression was a linear island of dense bone within the medulla of the metaphysic of the distal right femur.  This was noted as being an entirely benign process and a probable representation of some localized derangement of bone metabolism during the Veteran's growth period.  There was no pathological significance to that finding.  The x-rays revealed no evidence of disease.  

Further STRs reveal multiple entries referencing the Veteran's left knee.  An August 1977 hospital report from Fitzsimons Army Medical Center revealed that the Veteran suffered an evulsion fracture of his left distal tibia in April 1976 and that he was placed in a cast, after which he began experiencing hip and knee pain.  In June 1976, the Veteran sought treatment for an injury in his left knee and upper leg as a result of an injury incurred while playing softball.  His complaints included swelling and limited range of motion in the left knee.  Swelling with fluid in the joint space was noted on examination.  The muscle mass over the knee was swollen and very tender.  He was assessed with having a probable muscle tear or severe strain.  

The Veteran underwent a left knee arthrogram in February 1977.  Examination revealed a normal appearance of the lateral and medial menisci, of the medial and lateral collateral ligaments, and of the cruciate ligaments.  A small bursa was seen on the flexion lateral view of the knee.  No other significant findings were made.  The conclusion was that the Veteran had a small Baker's cyst without other findings.  

The Veteran again sought treatment for persistent left knee pain in July 1983, after being struck in the knee with a softball four days previous.  He was noted to have a full range of motion, and no significant edema.  He was treated with Indocin and placed on a temporary physical profile.  Later, in June 1989, the Veteran once again sought treatment for persistent left knee pain.  X-rays revealed no significant abnormalities.  A subsequent left knee arthrogram performed in July 1989 again revealed that the anterior most portion of the medial meniscus appeared to be small but was not blunted.  Findings were noted to possibly be related to degenerative change.  The final impression was a small Baker's cyst, with no evidence of a meniscal tear. 

In August 1989, the Veteran was referred to the orthopedic clinic where he was noted to have complaints of left popliteal fossa pain following a back procedure.  The probably pathology was noted to be the small Baker's cyst.  The Veteran returned to the orthopedic clinic for a follow-up consultation regarding his left leg and knee pain in October 1989.  He was noted to have tenderness along the sciatic nerve.  The physician questioned a recurrence of disc symptoms.   

With respect to the Veteran's claimed neck pain, the only noted record of a complaint of neck pain in his STRs is found in a November 1984 emergency care report where he complained of having pain in his neck and jaw and then down to his chest.  He reported that he had experienced neck pain two weeks before.  All findings with respect to his heart, chest, lungs, abdomen, and back were within normal limits.  The final assessment was musculoskeletal pain.  The Veteran indicated in a January 2005 statement that he first experienced cervical spine problems after Air Assault School in 1981.  He later testified during his June 2009 hearing before a DRO that he experienced neck pain during a field training exercise in 1988, and that he reported to sick call.  No record of this treatment is found within his STRs.

The Veteran testified at his June 2009 DRO hearing that he first sought treatment for neck pain about two years after his separation from service.  Post-service medical evidence of record includes private treatment records from the 42nd Medical Group at Maxwell-Gunter Air Force Base dated beginning in March 2000.  These records reveal that in October 2000, the Veteran sought treatment with a report of chronic neck pain lasting for several months.  The Veteran denied experiencing radiation of pain or weakness into the upper extremities.  He additionally denied incurring head trauma.  No obvious deformity was noted on examination.  Paravertebral tenderness to palpation and spasms were noted.  Additionally, he was found to have a limited range of motion secondary to his pain.  The impression was neck pain and spasms, and rule out degenerative joint disease.  

During a July 2005consultation, the Veteran was noted to have mild paraspinal discomfort in his neck.  His range of motion was noted as being okay.  He was additionally noted to have mild crepitus and point tenderness in his knees.  Radiology reports of the knees revealed arthritis in both knees.  The assessment included osteoarthrosis of the knees, and cervicalgia.  Further private treatment record from the 42nd Medical Group revealed ongoing problems with osteoarthrosis of the knees and cervicalgia.  

X-rays taken of the Veteran's cervical spine in April 2009 revealed mild features of facet arthrosis noted at several levels, resulting in mild osteophytic impingement on the left C3-4 and C4-5 neural foramina.  A small ossification was noted in the region of the nuchal ligament.  Finally, prominent transverse C7 processes, with a tiny left-sided cervical rib, were noted.  The impression was mild changes of cervical spondylosis and a small left cited cervical rib.  Further complaints of neck and shoulder pain and bilateral knee were noted on multiple occasions in continuing private treatment records dated through June 2009.  

The record additionally contains private treatment records from Southern Pain Control Center revealing further treatment for the Veteran's claimed disabilities.  A June 2009 MRI of the Veteran's neck revealed mild straightening of the lordotic curvature of the cervical spine with minimal scoliosis.  Minimal disc bulges with associated minimal spondylosis were noted at C3-4, C4-5, and more severely at C5-6.  The impression included the following: altered curvature of the cervical spine, possibly due to muscle spasm; degenerative disc disease (DDD) with minimal disc bulge and with associated minimal spondylosis, as noted; and mild to moderate bilateral foraminal stenosis at the C3-4, C4-5, and C5-6 levels.  A later July 2009 treatment report revealed that the Veteran complained of ongoing neck pain for eight months that more recently began radiating around to the side of his neck.  His flexion and extension range of motion were found to be limited on examination.  The impression included chronic intractable pain in the neck and shoulder, cervical facet syndrome, cervical radiculitis with DDD, and muscle spasms.  

The private treatment records from Southern Pain Control Center additionally contain MRI reports dated in December 2010 relating to the Veteran's knees.  The MRI of the right knee revealed chondral surface irregularity along the trochlea cartilage, a tiny Baker's cyst, and a nonspecific focus of increased T2 along the lateral aspect of the knee, seen superiorly near the metaphyseal/diaphyseal junction, possibly representing an atypical ganglion which originates from the joint space.  Additionally, a mild edema was noted in the subcutaneous fat anterior to the patella and infrapatellar tendon.  The impression included mild patellofemoral joint degenerative changes.  The MRI report of the left knee revealed well-preserved joint spaces, no focal cartilage loss, and no local marrow abnormality.  The impression was no evidence of internal derangement.

The Veteran's knees were examined as part of a VA joint examination in March 2010.  X-rays taken at that time revealed bilateral minimal joint space narrowing of the knees.  No other abnormality of the bones, soft tissues, or joints of the knees was noted.  Following examination of the Veteran's knees, the examiner provided the opinion that the Veteran's bilateral knee disorder was less likely as not caused by or a result of injury during his active service.  He rationalized this opinion by noting that no significant disorder of either of the Veteran's knees was found on evaluation during his service, including during rather extensive orthopedic specialist evaluations of the left knee.  He further asserted that there was not a single right knee complaint.  He then asserted that the mild form of degenerative arthrosis found in the Veteran's current x-rays was essentially symmetrical, indicating that it was most likely the result of usual wear and tear associated with aging.  

Notably, the VA examiner's opinion fails to recognize that the Veteran did complain of and was treated for right-knee pain during his service.  Further, in providing his professional opinion, the examiner did not appear to consider the July 1989 finding that the anterior most portion of the medial meniscus appeared to be small and that this finding was possibly related to degenerative change.  Nor did he appear to address the Veteran's contention that his knee disability was incurred over time as a result of running during his service, but rather asserted that his knee disability was not related to an in-service knee injury.  Finally, medical evidence received following the Veteran's VA examination contradicts that VA examiner's assessment that the Veteran's had essentially symmetrical degenerative changes in his knees.  Specifically, the December 2010 MRI reports indicate that the Veteran has more severe abnormality in his right knee than in the left.  Accordingly, the Board finds that this matter be remanded in order for the Veteran's to afforded a contemporaneous VA orthopedic examination of his knees to determine the nature and etiology of all currently diagnosed knee disabilities.  See 38 C.F.R. § 4.2 (2011) (stating that if the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes);

With respect to the Veteran's neck disability claim, the Board observes that the evidence of record reveals that the Veteran has a current neck disability that could be etiologically related to his active service, and that there is no VA examination of record or medical opinion with respect to this issue.  Therefore, pursuant to the duty to assist, on remand, the Veteran's orthopedic examination must also include examination of the Veteran's cervical spine.  The examiner should be requested to provide an opinion regarding the nature and etiology of all currently diagnosed cervical spine disabilities.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  (holding that an examination is required when (1) there is evidence of a current disability, (2) evidence of an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case).  

On remand, any outstanding private treatment records relevant to the Veteran's claims should be requested.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010).  In this regard, the Board notes that the Veteran had been receiving fairly consistent treatment at 42nd Medical Group and the Southern Pain Control Center.  Recent records from these providers, dated since June 2009 and December 2010, respectively, however, have not been associated with claims file.  Thus, all reasonable attempts should be made to obtain any outstanding private treatment records from these providers.

Finally, the Board observes that the Veteran has received treatment through the Central Alabama VA Healthcare System and that any VA records dated since June 2011 should also be obtained on remand.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a VCAA notice letter for the appealed claims for service connection, as listed on the title page of this remand, in accordance with 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002), 38 C.F.R. § 3.159, Quartuccio v. Principi, 16 Vet. App. 183 (2002), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), and any other applicable legal precedent.  The Veteran must be apprised of what the evidence must show to support claims for service connection, and the division of responsibility between him and VA in obtaining such evidence.  The Veteran must also be provided an explanation as to the types of evidence needed to establish both a disability rating and an effective date, per Dingess.

2.  Obtain a complete copy of the Veteran's VA treatment records pertaining to his claimed disabilities from the Central Alabama VA Healthcare System dated since June 2011.  Any response received should be memorialized in the Veteran's claims folder.

3.  After securing the appropriate release forms, make all reasonable attempts to obtain private treatment records from any identified medical provider/facility that has treated the Veteran's claimed conditions, to include any treatment records from the 42nd Medical Group and the Southern Pain Control Center, dated since June 2009 and December 2010, respectively.  Any response received should be memorialized in the Veteran's claims folder.

4.  Thereafter, schedule the Veteran for a VA orthopedic examination of the knees and cervical spine.  The claims file and a complete copy of this REMAND must be made available to and reviewed by the examiner.  The VA examination report should indicate that this has been accomplished.  All necessary studies and tests should be conducted.

The examiner should diagnose and describe all cervical spine disabilities and all disabilities of the Veteran's knees found to be present, to include any degenerative joint disease and/or any degenerative disc disease.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed disability of either of the Veteran's knees or any cervical spine disability had its clinical onset during active service or is related to any in-service event, disease, or injury.  In providing these opinions, the examiner should address the evidence of record of in-service complaints and treatment with respect to conditions of both his left and right knees and all evidence of post-service treatment for his claimed bilateral knee and neck disabilities.  Additionally, the examiner should specifically address the evidence of record that the Veteran was noted to possibly have degenerative changes in the left knee in July 1989.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  

5.  Thereafter, review the claims file to ensure that the foregoing requested development has been completed in full.  In particular, review the VA examination report to ensure that it is responsive to and in compliance with the directives of this remand, and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  Finally, readjudicate the Veteran's claims on appeal.  If any claim remains denied, provide the Veteran and his representative with a supplemental statement of the case, and after they have had an adequate opportunity to respond, return any such issue to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2011).


